Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Elkin Martinez-Cornelio, Appellant                    Appeal from the County Court at Law No. 1
                                                       of Smith County, Texas (Tr. Ct. No. 001-
 No. 06-19-00062-CR         v.                         80115-19).        Memorandum Opinion
                                                       delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                          Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Elkin Martinez-Cornelio, pay all costs of this appeal.




                                                       RENDERED OCTOBER 4, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk